BOND, J.
The law applicable to the rights of the parties under the petition and proof in this case, was clearly and fully announced, on the former appeal. Mercantile Co. v. Chapman, 78 Mo. App. 616. The case has been tried in conformity with the views of the court then expressed. We can not, therefore, ■sustain the contention of the learned counsel for appellant that the trial court erred in refusing instructions offered on its behalf which were inapplicable to the issue held to be tendered by the petition when it was passed upon by this court on the first appeal. Nor can we sustain the point, attempted to be supported by the affidavits of certain of the jurors, that the verdict was the result of a misapprehension on the part of the triers of the fact. It is a familiar rule of law that jurors can not impeach their verdict in this manner.
The result is, the judgment is affirmed.
All concur.